Citation Nr: 1642868	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  09-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a compensable rating for residuals of right inguinal hernia repair.    

2.  Entitlement to an initial rating in excess of 40 percent for residuals of right ventral hernia repair.  

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1977 and from January 1991 to March 1991. 

The appeal of the initial rating for post-operative hernia residuals comes before the Board of Veterans' Appeals (Board) from a March 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a March 2009 rating decision of the RO in Indianapolis, Indiana.  This issue has been recharacterized into two (as indicated on the title page) to reflect that the Veteran is now separately rated for his service-connected status post ventral hernia repair.  The appeal of the initial rating for bilateral plantar fasciitis comes from a September 2013 rating decision of the RO.

In November 2009, the Veteran presented testimony at a hearing before a hearing officer at the RO pertaining to the claims for increase for hernia residuals.  A transcript of the hearing is associated with the claims file.   In January 2013, the Board remanded the case for further development.  

In a decision dated in March 2014, the Board denied a compensable initial rating for the post-operative hernia residuals.  The Veteran appealed that decision to the Veterans Court.  Thereafter, in an Order dated in March 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's March 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.  In May 2015, the Board remanded the case for further development.  In November 2015, the Veteran presented testimony at a hearing before a hearing officer at the RO pertaining to the claim for increase for bilateral plantar fasciitis.  

To date the Veteran has not raised a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
The Board has considered whether such a claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the evidence indicates that the Veteran has continued to work regularly as a security guard.  Although this work is apparently part-time in nature, there is no specific evidence suggesting that the Veteran's service-connected disabilities preclude him from following this occupation on a full time or near full time basis (i.e. to a level of substantially gainful employment).  Moreover, the Veteran has not alleged that he is unable to work a sufficient number of hours per week as a security guard in order to engage in any substantially gainful employment.  Accordingly, the Board does not find that a claim for a TDIU has been raised by the record.   

The issue of entitlement to a compensable rating for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have any true hernia protrusion or any other current disability as a result of his right inguinal hernia repair during service.   

2.  The Veteran's residuals of right ventral hernia repair are compatible in degree with a large ventral hernia that cannot be well-supported by a belt under ordinary conditions; massive, persistent, severe diastasis of the recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable is not shown.     



   CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative residuals of a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 214); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7338 (2015).

2.  The criteria for a rating in excess of 40 percent for right ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 214); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7339 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in April 2008, prior to the date of the issuance of the appealed March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103 (a) and 38 C.F.R. § 3.159 (b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, 38 C.F.R. § 3.103 (c)(2) requires that a hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2009 local hearing, the hearing officer identified the issues on appeal and also clarified the Veteran's period of active duty for purposes of obtaining any outstanding service treatment records.  Similarly, during the November 2015 hearing, the hearing officer also identified the issue on appeal.    
The Board also notes that the Veteran was assisted at the hearings by an accredited representative from the DAV.  Further, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the hearing officer substantially complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and to the extent there were any shortcomings, there is no indication, or assertion by the Veteran or his representative, of any prejudice.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the DRO hearing.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in December 2009 and February 2013 and subsequent addendum opinions have also been provided.  Additionally, in relation to the claim for increase for right inguinal hernia, an opinion concerning whether assignment of an extraschedular rating is warranted has been secured.   

The Board most recently remanded this case in May 2015 to obtain a supplemental medical opinion concerning the Veteran's residuals of right inguinal hernia removal.  That opinion was provided in July 2015.  Also, a supplemental opinion concerning the Veteran's ventral hernia was provided in December 2015.  Additionally, pursuant to the May 2015 remand, the Director of Compensation provided the opinion concerning whether assignment of an extraschedular rating was warranted.  

The Board notes that in the July 2015 supplemental opinion, the VA examiner did not answer all of the questions posed to her.  However, she explained that because the Veteran does not have a residual hernia, all of the questions pertaining to the nature of any such hernia, were effectively moot.  (Although the examiner's July 2015 opinion only cites the original in-service hernia repair as the reason the Veteran no longer has an inguinal hernia, as explained in the analysis below, the more current medical findings of record, including the examiner's own February 2013 findings, clearly support this conclusion).  Also, in regard to the questions concerning scarring, the examiner noted that these queries had already been addressed by the findings presented on a February 2013 scar disability benefits questionnaire.  (Also, as noted in the analysis below, the Veteran is already separately service connected and rated for his hernia-repair related scars and these matters are not currently on appeal). 

The May 2015 remand also requested the RO to "refer the question of entitlement to an extraschedular rating for the Veteran's hernia residuals to the Director of Compensation and Pension."  The RO interpreted this request as an instruction to refer the Veteran's claim for increase for right inguinal hernia residuals for extraschedular consideration and the evidence shows that this referral with subsequent responsive opinion from the Director of Compensation was accomplished.  However, to the extent the Board's request can be viewed as an instruction to refer a claim for increase for ventral hernia residuals for extraschedular consideration, such instruction was not followed.  The Board notes, however, that subsequent to the May 2015 remand, the VA examiner provided clarification concerning the nature of the Veteran's ventral hernia, which in turn led the RO, in a December 2015 rating decision to award a separate, 40 percent rating for the Veteran's ventral hernia, effective the date of his claim for increase for hernia residuals.  As explained in the analysis below, the Board finds this more recently assigned 40 percent rating to be an adequate schedular evaluation of this disability and thus, referral for extraschedular consideration of this claim is not required.  Consequently, although a technical argument could be made that full compliance with the remand instructions required referral of the ventral hernia claim for extraschedular consideration, given the newly assigned 40 percent rating and the Board's subsequent determination that in light of this rating, extraschedular consideration is not required, substantial compliance has been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (finding a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, in sum, the Board finds that there has been substantial compliance with the February 2015 Board remand. 

The Board finds that no additional RO action to further develop the record on the claim is warranted.   Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Accordingly, VA's duties to notify and assist have been met.

II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the RO granted service connection for post-operative residuals of a right inguinal hernia and assigned an initial noncompensable disability evaluation, effective February 11, 2008, under Diagnostic Code 7338.  This award was based on the Veteran having undergone surgical correction of a right inguinal hernia during his first period of service in early 1975.  

In September 1996, the Veteran underwent a repair of a ventral hernia.  It was noted that he had been a very avid weightlifter and had had an umbilical hernia three times in the past, with it recurring each time.  Thus, he had presented for repair of the recurrent incisional ventral hernia with Prolene mesh.  After the surgery, the Veteran was taken to postanesthesia recovery in stable condition and it was noted that there were no obvious complications.   

At his November 2009 DRO hearing, the Veteran testified that he was informed by his surgeon in service that he had both the right inguinal hernia and the right ventral hernia and in order to stay in the Army, he had to get one of them repaired.  Consequently, he opted to undergo surgery for the inguinal hernia and waited to undergo repair of the ventral hernia.  He indicated that over the course of time, post service, the ventral hernia would flare-up, requiring him to have approximately 4 surgeries, with placement of a piece of mesh during the most recent one.  The Veteran also reported that he felt that the mesh placement had had an effect on what he was able to consume because he would experience bad gas, along with other digestive stress.  Additionally, he indicated that if he turned to the left or to the right, the mesh placement caused him to have pain in the area.  

The Veteran underwent a VA examination in December 2009.  He reported that he initially had surgery to repair a hernia in 1975 and that he was not undergoing any current treatment.  On physical examination, no hernia was present.  The Veteran indicated that he was employed as a security guard part time and described experiencing significant effects on his occupational activities due to his hernia residuals, including problems with lifting and carrying and pain.  He also indicated that he was fearful of doing heavy lifting.  The examiner noted that the residuals of hernia had no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing and his toileting; and a severe effect on exercise, sports and grooming.  
 
As a result of the inherent inconsistencies of the December 2009 VA examination results, in January 2013, the Board remanded this issue for an additional VA examination.

Per the January 2013 Board remand instructions, the Veteran underwent a VA examination in February 2013.  The examiner listed an inguinal and femoral hernia diagnosed in 1974 and a ventral hernia diagnosed in 1974.  The Veteran reported that during basic training, he began to experience abdominal pain and right groin pain and was later diagnosed with umbilical and right inguinal hernias.  Surgery on the inguinal hernia was performed in January 1975.  On current examination, there was no true hernia protrusion on the right side.  Thus, the examiner did not answer a follow-up question on whether any such protrusion was able to be reduced and found that there was no indication for a supporting belt.  Additionally, in the absence of the presence of any protrusion and the lack of an indication for a supporting belt, the examiner also did not answer a follow-up question concerning whether any hernia could be or was well-supported by a truss or belt.    

It was also noted that the Veteran underwent ventral hernia repair in 1992 and 1994. and underwent ventral hernia repair with mesh placement in 1998.  The examiner indicated that the Veteran had a recurrent ventral hernia following surgical repair.  This postoperative recurrent hernia was characterized as irremediable and inoperable as the Veteran had undergone several repairs with the last repair utilizing mesh.  The examiner also indicated that the Veteran had healed postoperative wounds with the weakening of the abdominal wall.  There was no indication of a supporting belt.  The Veteran had scars related to his condition as he had a scar of the right inguinal area which was a residual of the open inguinal hernia repair and a scar on the midline abdominal area which was a residual of the multiple open ventral hernia repairs.  The scars were painful but not unstable.

The Veteran worked part-time as a security guard and indicated that he would walk and sit during his work hours.  He reported that he was unable to do physical employment due to residual abdominal pain from the mesh placement that occurred during the last ventral hernia repair.  He indicated that was not able to stoop and lift heavy items.

In the March 2015 joint motion, the parties found that the Board, in its March 2014 decision, did not provide an adequate statement of reasons and bases for its finding that the February 2013 VA examiner's report substantially complied with the Board's January 2013 remand instructions.  The parties noted that although some of the questions posed in the January 2013 remand could be inferred from the examiner's answers to the disability questionnaire (DBQ) questions posed, the answers to other questions were not readily apparent.  For example, the parties noted that the January 2013 remand asked the examiner to address whether the Veteran's hernia was 'remediable' or 'irremediable', whether it was 'supported by a truss,' and whether it was 'not well-supported under ordinary conditions.'  The parties noted that while the answers to these questions may be reached via information contained in the examiner's report, the duty to provide an adequate statement of reasons and bases obligated the Board to more fully explain how the February 2013 examination report substantially complied with its remand instructions where the examiner did not expressly answer the questions posed.  Therefore, on remand, the Board was instructed to either provide an adequate statement of reasons and bases for its findings or obtain an additional medical opinion to answer the questions if one was needed.  

Additionally, the parties agreed that the Board did not provide an adequate statement of reasons and bases for denying referral for an extraschedular disability rating.  In this regard, the record contained testimony from the appellant that his ventral hernia had caused him problems ever since his last surgery because it had an effect on what he ate; he would get bad gas and other things; and if he turned to the left or the right, the mesh caused him to have pain.  Additionally, the February 2013 VA medical examination report indicated that the Veteran stated he was not able to do any physical employment due to residual abdominal pain from the mesh placement that occurred during the last ventral hernia repair, as he was not able to stoop and lift heavy items.  Thus, the parties found that the Board's analysis did not adequately explain how the Veteran's symptoms or level of symptomatology were contemplated by the rating schedule.  Specifically, the parties noted that the appellant's statement concerning what he is able to consume or other digestive symptoms do not appear in the relevant diagnostic codes.  Therefore, on remand, the Board was instructed to consider this evidence, including any determinations as to credibility and competency, in explaining whether the Veteran was entitled to referral for extraschedular consideration.  

In a July 2015 supplemental opinion, the February 2013 VA examiner noted that she had reviewed the claims file and was responding to a request from the Board and the RO for elaboration on the findings from her February 22, 2013 hernia examination.  She indicated that the Veteran was diagnosed with a right inguinal hernia in 1974 and in January 1975 an open right inguinal hernia repair was performed at Ireland Army Hospital in Fort Knox, Kentucky.  The examiner noted that therefore, the Veteran no longer suffers from a right inguinal hernia, so the questions posed in relation to the 02/22/2013 hernia examination were no longer applicable to the Veteran. 

Also, in regard to scar residuals from the hernia repair, a scar disability questionnaire (DBQ) was completed on the same date (02/22/2013) and answers the questions regarding the scar from the open right inguinal hernia repair.  Additionally, in response to query concerning the impact that the right inguinal hernia repair has on the Veteran's employability, the examiner opined that the Veteran is able to perform physical and sedentary employment. 

In an October 2015 decision, the Director of the VA Compensation Service found that the evidentiary record failed to show an exceptional disability pattern for the service-connected right inguinal hernia post-operative residuals that renders application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the evidence failed to show a recurrent hernia that would account for the veteran's reported symptoms of pain, interference with employment, and digestive disturbances.  Also, in the absence of current clinical manifestations that would potentially be productive of such symptoms, there was no basis for an extraschedular evaluation.  The Director concluded that a current zero percent evaluation under the regular rating criteria was appropriate and denied entitlement to an individual extraschedular evaluation for the service-connected right inguinal hernia repair under 38 C.F.R. § 3.321(b)(1).

In a December 2015 supplemental opinion, the February 2013 VA examiner indicated that the Veteran's ventral hernia is large with a scar measuring 2.8 cm x 17.5 cm.  The ventral hernia (bulge) is located just below the surface of the surgical scar to the midline abdominal area.  The examiner found that a supporting belt would not be effective in the treatment of the ventral hernia.   

A.  Schedular evaluation of residuals of right hernia repair

Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated on but is remediable or that is small, reducible, or without true hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

As noted above, on examination, the December 2009 VA examiner determined that no inguinal hernia was present.  Also on examination, the February 2013 VA examiner found that no true right inguinal hernia protrusion was present.  Additionally, in the July 2015 supplemental opinion, the February 2013 VA examiner noted that she had re-reviewed the claims file and that this review indicates that the Veteran no longer suffers from a right inguinal hernia.  Further, 
in the October 2015 decision, the Director of the VA Compensation Service, concluded, after review of the claims file that the evidence failed to show a recurrent hernia and in the absence of current clinical manifestations that would be potentially productive of any underlying symptomatology reported by the Veteran, the current 0 percent evaluation for residuals of the hernia repair was appropriate.  Moreover, the Board notes that the Veteran has not affirmatively asserted that he's experienced actual reoccurrence of his inguinal hernia during the appeal period.  In this regard, during a November 2009 DRO hearing, he reported recurrences and ongoing symptoms in relation to his ventral hernia but did not make any such report in regard to the inguinal hernia.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for residuals of right inguinal hernia under Diagnostic Code 7338.  Notably, a 10 percent evaluation under Diagnostic Code 7338 requires an actual post-operative inguinal hernia that is readily reducible and well-supported by a truss or belt.  In this case, there is no indication of any right inguinal hernia recurrence in this case, let alone a recurrence that would require the use of a truss or belt.  In this regard, the Board emphasizes that while not specifically defined by the regulations, a hernia is generally considered to be "a protrusion of a part or structure through the tissues normally containing it."  See e.g. Stedman's Medical Dictionary, 27th Edition, p. 912 (1999).  Thus, the 2009 VA examiner's determination that no hernia was present, the February 2013 VA examiner's conclusion that no true protrusion was present and that examiner's supplemental opinion that no hernia recurrence had occurred are all consistent with each other.  Further, the Veteran has not alleged that he has a current right inguinal hernia recurrence, let alone one that would require the use of a truss or belt.  Consequently, the weight of the evidence is against the Veteran having any recurrent inguinal hernia or any residual disability stemming from his right inguinal hernia repair in service.  Accordingly, there is no basis for assigning a compensable rating for this disability.  38 C.F.R. § 4.114.




B.  Post-operative ventral hernia

Regarding the Veteran's post-operative ventral hernia, in a December 2015 decision, the RO granted a separate 40 percent rating for this disability effective February 11, 2008, the date his general claim for increase for hernia was received.  Consequently, the current focus of the Board's decision is whether a rating in excess of 40 percent may be assigned.  
      
Under Diagnostic Code 7339, a 40 percent rating is assigned for a large, post-operative ventral hernia that is not well-supported by a belt under ordinary circumstances.  A higher, 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339.

The existing 40 percent rating was assigned in response to the December 2015 supplemental opinion.  Once again, this opinion indicates that the Veteran's ventral hernia is large with a scar measuring 2.8 cm x 17.5 cm; is located just below the surface of the surgical scar to the midline abdominal area; and that a supporting belt would not be effective to treat it.  Thus, the opinion is consistent with the assignment of the 40 percent rating for a hernia that cannot be supported by a belt under ordinary circumstances.  In regard to consideration of a higher, 100 percent rating, there is no indication or assertion that the ventral hernia is massive with such severe diastasis of the recti muscles or extensive destruction or weakening or muscular and fascial support of the abdominal wall so as to be inoperable.  Accordingly, there is no basis for assignment of a schedular rating in excess of 40 percent for the ventral hernia.  Id.  

Finally, in regard to scarring, at the February 2013 VA examination, the Veteran was found to have a scar on his anterior trunk and one on the midline abdomen area.  The two scars were painful but not unstable.  As the Veteran had two scars that were painful or unstable, he was granted a separate 10 percent evaluation in a June 2013 rating decision.  The Veteran has not disagreed with this decision and it is not on appeal before the Board.  Accordingly, the Board need not address the scarring as part of the analysis of either claim for increase addressed in this decision.   

C.  Extraschedular Consideration

The Board has also considered the potential application of extraschedular ratings.  38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms", including marked interference with employment and frequent hospitalizations.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In regard to inguinal hernia residuals, the Board notes that the rating assigned was specifically referred to the Director of Compensation for extraschedular consideration.  Once again, in the December 2015 decision, the Director concluded, after review of the claims file, the evidence showed the lack of any recurrent hernia or any clinical manifestations that would be potentially productive of any underlying symptomatology reported by the Veteran.  Thus, he concluded that the existing, assigned non-compensable rating was appropriate and that assignment of an extraschedular rating was not appropriate.  The Board concurs with this finding.  In essence, the Veteran is not shown to have a reoccurrence of his hernia or any disabling symptomatology stemming from the status post hernia repair (aside from his scarring, which is separately rated and not on appeal).  The Veteran has reported symptoms he associates with hernia, including pain and digestive issues.  However, he has associated these symptoms with his ventral hernia and has not alleged that they represent any residual of his right inguinal hernia repair.  Similarly, to the extent that the December 2009 VA examiner noted that the Veteran reported significant effects from hernia on his occupational activities, including problems with lifting and carrying, and also noted that hernia had a severe effect on exercise, sports and grooming, the subsequent evidence of record, including the Veteran's own testimony, has clarified that these problems have been associated with his ventral hernia.   Accordingly, as the weight of the evidence indicates that residual disability from the right inguinal hernia repair is not present, the current schedular criteria (i.e. assignment of the non-compensable rating) are adequate and assignment of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008). 

With respect to whether extraschedular referral is required in relation to the claim for increase for ventral hernia, the Board notes that the Veteran has reported pain moving left and right, which he associates with the ventral hernia and has also reported digestive impairment, which he associates with his ventral hernia and mesh placement.  Additionally, he has been noted to be unable to do physical employment due to residual abdominal pain from the hernia and mesh placement, including employment that involves stooping and lifting heavy items.  Notably, the pain described by the Veteran is not explicitly referenced in the applicable schedular rating criteria.  Nonetheless, the 40 percent rating does appear to adequately describe the Veteran's overall disability level stemming from the hernia; in this regard, as he is still able to work consistently in his capacity as a security guard despite the limitations presented by the hernia but is unable to do physical employment, including that which involves stooping and heavy lifting, a 40 percent (i.e. almost half of total) disability rating for the Veteran's average impairment in occupational capacity is adequate.  

Further, even assuming that the rating criteria are not fully adequate to evaluate the Veteran's disability picture, the Board finds that the hernia disability does not markedly interfere with employment, as once again, the evidence indicates that the he has been able to maintain consistent employment as a security guard.  Moreover, there are no other exceptional factors shown, such as frequent hospitalizations due to the ventral hernia.  Finally, although the Veteran also reports digestive distress associated with his ventral hernia, there is no medical evidence establishing that this reported digestive distress has actually resulted from the ventral hernia/ventral hernia repairs as opposed to other causes.  In this regard while the Veteran is considered competent to report such digestive distress, as a layperson, with no demonstrated expertise concerning the medical etiology of digestive pathology, he is not considered competent to attribute the reported digestive issues to the ventral hernia/ventral hernia repair.  Moreover, there is no medical evidence of record that the Veteran has any underlying digestive disability, as opposed to simple digestive symptoms such as gas.  Accordingly, in the absence of any medical finding of any actual digestive disability associated with the Veteran's ventral hernia status post repairs, the weight of the evidence is against the presence of such disability and the evidentiary record does not present a basis for extraschedular consideration of this reported symptomatology.  However, if the Veteran remains concerned that he is experiencing significant digestive problems as a result of his ventral hernia repairs, he is advised to consult with his primary care physician for any necessary evaluation and treatment.

In sum, the Board finds that the schedular criteria are adequate to rate the Veteran's ventral hernia status post repairs and other service-connected disability, and that to the extent there is any inadequacy, related factors, such as marked interference with employment or frequent hospitalizations are not shown.  Accordingly, referral for extraschedular consideration of the claim for increase for ventral hernia residuals is not necessary.  


ORDER

A compensable rating for residuals of right inguinal hernia repair is denied.    

A rating in excess of 40 percent for residuals of right ventral hernia repair is denied.    



REMAND

In conjunction with his claim for increase for bilateral plantar fasciitis, the Veteran underwent a VA examination on August 7, 2015.  The examination report indicates that the Veteran has bilateral pes planus.  Also under the heading "foot injuries and other conditions", the examiner appeared to indicate that the Veteran had bilateral plantar fasciitis and bilateral heel spurs and that these conditions were moderately severe.  However, under the remarks section at the end of the examination report, the examiner indicated that "there is no objective evidence of plantar fasciitis."  

Subsequently, during his November 2015 hearing, the Veteran indicated that the August 2015 VA examination took only approximately 7 minutes and definitely no more than 10 minutes.  The Veteran also indicated that while the examiner had him take off his shoes, he did not have him remove his socks.  Additionally, the Veteran reported that the examination consisted almost entirely of the doctor asking him to stand and face in the direction of the wall.  The examiner then informed him that he had flat feet and sent him to have X-rays of the feet taken.   

In an April 2016 addendum, a different VA medical practitioner indicated that the physical examination by the August 2015 VA examiner did not suggest the presence of plantar fasciitis; however, heel spurs, which the Veteran does have, often coexists with plantar fasciitis.  The VA practitioner also indicated that the etiology of the heel pain that the Veteran has reported could have been from plantar fasciitis but that no diagnosis of this condition was made during the August 2015 VA examination.  Additionally, the practitioner commented that it was not known why the August 2015 VA examiner did not make a diagnosis of plantar fasciitis and that any reason he did not do so would be speculative. 

Given the Veteran's concerns about the brevity of the August 2015 VA examination; given that plantar fasciitis was noted at one point in the August 2015 VA examination but ultimately not found to be present; and given that the April 2016 practitioner indicated that it would be speculative to attempt to determine the reason the August 2015 VA examiner ultimately concluded that plantar fasciitis was not present, the Board finds that the examination provided to the Veteran in August 2015 was not adequate.  Accordingly, on remand, he should be scheduled for a new VA foot examination, with specific emphasis on determining whether any current plantar fasciitis is present.  Prior to arranging for the examination, the AOJ should obtain any recent records of VA medical treatment or evaluation for foot problems.  The AOJ should also ask the Veteran to identify any other recent sources of treatment or evaluation he has received for foot problems, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA medical treatment or evaluation for foot problems dated since February 2016.  

2.  Ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for foot problems, including plantar fasciitis, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  Arrange for a VA foot examination by an appropriate medical professional, other than the individual who conducted the August 2015 examination, to determine the current severity any current plantar fasciitis.   The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  

In addition to following any directions contained in any applicable DBQs, the examiner should ensure to take a specific medical history of foot problems from the Veteran, with particular emphasis on the nature of any current foot symptoms he experiences.   The examiner should also conduct a specific physical examination to determine whether the Veteran currently has plantar fasciitis.  If the condition is present, the examiner should make a determination of its severity.  Any indicated studies/tests should be performed.  

If the examiner determines that the Veteran does not currently have plantar fasciitis, he or she should explain the basis for this determination.  If the examiner determines that the Veteran does currently have plantar fasciitis, he or she should comment on the current severity of the condition.  

4.  Review the examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


